DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefiniteness and antecedent basis errors that are too numerous to mention each one specifically.  Applicant should review all claims and make appropriate corrections.  Some examples are noted below:
Claim 1 line 6, “the active configuration” lacks clear antecedent basis.
Claim 3 lines 2-3, “the inlet” lacks clear antecedent basis.7
Claim 5 line 2, “the foundations” lack clear antecedent basis.
Claim 5 is confusing because it is unclear if the “foundations” called for at line 2 is the same as the “foundations” called for at line 3.  Clearly “foundations” called for in acceleration station resting on foundations is not necessarily the same “foundations” as foundations of the acceleration station.

Claim 8 line 3, “the pumping power” lacks clear antecedent basis.
Claim 9 calls for “active configuration”; claim 1 calls for “active configuration”; it is unclear if and how they are related.
Throughout the method claims, positive method steps should be recited.  For example claim 14 fails to provide positive method steps.  For example, “is fixed” should be  replaced with a gerund –fixing—and “is pumped” should be replaced with –pumping--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,4,5,8, 11,12,13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Japanese document (JP 9-268536).
Japanese document ‘536 discloses an installation comprising:
a mobile barrage (see Fig. 2),
an acceleration station (10) designed to pump water through or under the mobile barrage (see Figs. 2-6), from upstream of the mobile barrage to downstream when this 
Re claim 2, the acceleration station comprising at least one pumping unit (11-16).
Re claim 4, the acceleration station (10) being embedded in the bed of the waterway and/or located under the mobile barrage (42, see Fig. 4).
Re claim 5, the acceleration station (10) resting on the foundations (see Fig. 4) anchored in the bed of the waterway and the mobile barrage (42) being supported by the foundations of the acceleration station.
Re claim 8, comprising a means for detecting the level of the waterway upstream (25, Fig. 2) of the mobile barrage and the pumping power being adjusted in real time according to at least the detected level (see page 2 of machine translation).
Re claim 11, the mobile barrage being transportable so that it can be installed at the moment at which the acceleration station needs to be used (see Fig. 2).
Re claim 12, submerged foundations (see Figs. 2-4) that do not form obstacles to navigation when the acceleration station is not being used, and which are able to hold one or more submerged pumps in place at the moment at which the acceleration station needs to be used.
Re claim 13, the lock wall (see Figs. 2-4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of Ley, III (US 20170247849)
Japanese document ‘536 discloses the invention substantially as claimed.  However, 
Japanese document is silent about including a screen at the inlet to the acceleration station (pumping means). Ley, III teaches a screen (12) at the inlet to an acceleration station (Figs. 1,2).  It would have been considered obvious to one of ordinary skill in the art to modify Japanese document to include the screen as taught by Ley, III since such a modification prevent debris from entering the pumping means and clogging up the system.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of British document (GB 2510638)..
Japanese document ‘536 discloses the invention substantially as claimed.  However, 
Japanese document is silent about the acceleration station having a pumping capacity of at least 105% of the capacity of the non-equipped waterway. British document teaches to avoid flooding one increases pumping capacity so as to exceed the storage 
increase pumping capacity so as to exceed the storage capacity during natural steady state as taught by British document so as to avoid flooding.  With regards to the “105%” limitation, it would have been considered obvious to one of ordinary skill in the art to further modify Japanese document (as modified above) to have the acceleration station (pumping means) 105% the capacity of the non-equipped waterway since such a modification is based on the flood level, amount of rainfall etc.
 
Claims 7, 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536.
Re claim 7, Japanese document ‘536 discloses the invention substantially as claimed.  However, Japanese document is silent about the water intake of the acceleration station being at least at 0.5 m from the water level upstream.  It would have been considered obvious to one of ordinary skill in the art to modify Japanese document to have the water intake of the acceleration station being at least at 0.5 m from the water level upstream since such a modification would be based on the depth of the river and the potential of interference with conventional waterway usage.

Re claims 14-21, the recited method steps of combating flooding are considered obvious in view of the normal operation of apparatus disclosed by Japanese document ‘536 above.

Re claim 17, it would have been considered obvious to have the barrage submerged at least .5m when not in use since such a modification allows normal usage of the waterways when not encountering flooding scenarios.
Re claims 18,19, during the normal use of the apparatus as discussed above, it would have been considered obvious to have the water being pumped using an acceleration station brought onto site at the time of its use, and that comprises one or more pumps that are submerged and held in place by foundations that already exist on the site (see Figs. 2-6) and to have the mobile barrage being brought onto site at the time of its use (see Figs. 2-6).
Re claim 20, being anchored to preexisting lock walls (see Figs. 2-4).
Re claim 21, see discussion of claim 8 above.


Claims 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese document ‘536 in view of either Merriam or Korean document (US 454877, KR 10-2012038731).
Japanese document ‘536 discloses the invention substantially as claimed.  However, 
Japanese document is silent about the mobile barrage being permanently present on site and able to adopt a retracted configuration and a barrage-forming active configuration, the mobile barrage having flap gates.  Merriam and Korean document 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNIL SINGH whose telephone number is (571)272-7051.  The examiner can normally be reached on M-Th 8-3, F 9-8 and 2nd Sat 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571 270 5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUNIL SINGH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        

SS
9/20/2021